Luke, J.
The defendant in this case, was convicted of violating the prohibition statute. The evidence authorized the conviction.
In view of the note of the trial judge to the effect that “ the jury were instructed that they had nothing to do with this verdict, and no objections were made to its going out not covered up,” there is no merit in the single special ground of motion for new trial, wherein the defendant complains that the jury had with them in the jury-room an accusation which had been introduced in evidence, upon which was entered a verdict of guilty against him. It was not error, for any reason assigned, to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodioorth, J., concur.